Citation Nr: 1449331	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-15 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating (or evaluation) in excess of 10 percent for osteoarthritis of the right ankle.    

2.  Entitlement to service connection for alcohol induced anxiety disorder, claimed as depression with alcohol dependency secondary to osteoarthritis of the right ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from May 1970 to January 1972, which included a tour of duty in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

On the May 2012 VA Form 9, the Veteran requested a Board hearing; however, in July 2012, the Veteran withdrew the hearing request.  38 C.F.R. § 20.704(e) (2014).  There is no pending hearing request.

	
FINDINGS OF FACT

1.  For the entire rating period on appeal, the right ankle disability has been manifested by pain, stiffness, dorsiflexion limited to 10 degrees, and plantar flexion limited to 35 degrees.

2.  The Veteran is not currently diagnosed with depression with alcohol dependency secondary to osteoarthritis of the right ankle.

3.  A claim of service connection for alcohol induced anxiety disorder is without legal merit.

  
CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for osteoarthritis of the right ankle have not been met or more nearly approximated for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5271 (2014).

2.  The criteria for service connection for alcohol induced anxiety disorder, claimed as depression with alcohol dependency secondary to right ankle disability, have not been met.  38 U.S.C.A. §§ 105(a), 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the May 2010 notice letter sent prior to the initial denial of the service connection claim for alcohol induced anxiety disorder, claimed as depression with alcohol dependency secondary to osteoarthritis of the right ankle, the RO advised the Veteran of what the evidence must show to establish entitlement to service-
connected compensation benefits and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  

In this case, the Veteran is also challenging the disability rating assigned for the osteoarthritis of the right ankle.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In a June 2010 notice letter sent prior to the initial denial of the increased rating claim, the RO advised the Veteran that he may submit evidence showing that the disability had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The RO further explained how VA determines the disability rating and the effective date.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied.  

Regarding VA's duty to assist in claims development, the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  

An August 2012 VA medical center treatment record notes that the Veteran has received Social Security disability benefits since 2006.  SSA records have not been associated with the record; however, the Board finds that there is no reasonable possibility that a remand for SSA records would aid in substantiating the Veteran's claims.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  In regards to the claim for an increased rating for osteoarthritis of the right ankle, SSA benefits were granted approximately four years prior to the date of the May 2010 increased rating claim; therefore, SSA records from the earlier period would be of significantly less probative value than the more contemporaneous lay and medical evidence created during the appeal period in showing the current level of the ankle disability.  Secondly, as discussed further below, after review of the lay and medical evidence of record, the weight of the evidence shows that current depression with alcohol dependency is not secondary to osteoarthritis of the right ankle; therefore, SSA records would not be relevant because, in the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Finally, as discussed further below, compensation is precluded for secondary disabilities that result from primary alcohol abuse; therefore, any additional medical evidence or opinion would not be relevant to the claim for service connection for alcohol induced anxiety disorder.  For these reasons, the Board finds that there is no reasonable possibility that SSA records could aid in substantiating the claims for an increased rating for osteoarthritis of the right ankle or service connection for alcohol induced anxiety disorder, claimed as depression with alcohol dependency secondary to osteoarthritis of the right ankle.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits").  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  The Board also notes that, in the September 2014 Informal Hearing Presentation, the representative contends that the objective evidence already contained in the file is sufficient to support the claim for an increased evaluation for the right ankle disability.  In consideration of the foregoing, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   

The Veteran was provided with a May 2010 VA examination in connection with the claim for service connection for alcohol induced anxiety disorder, claimed as depression with alcohol dependency secondary to osteoarthritis of the right ankle.  The VA examination report includes all relevant findings and medical opinions needed to fairly decide the appeal.  The VA psychologist provided a medical opinion based on an accurate medical history, based on an interview of the Veteran, and review of the claims file.  The VA psychologist had adequate facts and data regarding the history and condition of the claimed disability.  For these reasons, the Board finds that the VA examination report is adequate for deciding the increased rating appeal.      
 
With regard to the secondary service connection theory and contention that the depression with alcohol dependency was caused or worsened (aggravated) by the service-connected osteoarthritis of the right ankle, there is of record competent medical evidence to decide this theory.  As discussed below, the May 2010 VA examination report provides sufficient medical evidence on the question of whether depression with alcohol dependency was caused or aggravated by the right ankle disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  For these reasons, the Board finds that no further development is necessary.  

The Veteran underwent a July 2010 VA examination in connection with the claim for an increased disability rating in excess of 10 percent for osteoarthritis of the right ankle.  The July 2010 VA examination report includes all relevant findings needed to fairly evaluate the appeal.  The VA examiner took a thorough and accurate history of the right ankle disability from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The medical examiners considered the Veteran's subjective complaints as related to current ankle symptomatology and its effects on his daily life, and performed a thorough examination.  The VA examiner also reviewed the claims file.  There is neither allegation nor indication of a material change in condition of the ankle disability since the last VA medical examination.  For these reasons, the Board finds that the July 2010 medical examination report is adequate for deciding the increased rating appeal.

The Board finds that no further medical examination is needed or required by the VCAA to decide the increased rating appeal.  In the September 2014 Informal Hearing Presentation, the representative did not describe or assert any increased or additional symptoms or functional impairment related to the Veteran's right ankle osteoarthritis that were not previously considered and accounted for in the July 2010 VA medical examination.  Neither the representative nor the Veteran has requested a new VA examination; rather, the representative contends that the objective evidence already contained in the file is sufficient to support the claim for an increased evaluation for the right ankle disability.  There are also VAMC records through August 2012 included in the record, which include reports of ankle pain and treatment for ankle pain.  The Veteran has had the opportunity to submit any statement describing any symptomatology or impairment due to the ankle disability that may be occurring throughout the appeal, to include since the July 2010 VA medical examination.  

In an August 2012 VAMC treatment record, the Veteran's chief complaint is listed as, "pain in my knees and ankles which became worse in the past 6 months."  However, the "History of Present Illness" portion of the August 2012 VAMC treatment record suggests that only the knee pain had worsened.  The Board also notes that, even if the August 2012 VAMC treatment record were to be considered evidence of increased ankle pain, it does not indicate that increased pain causes an increased limitation of motion.  The presence of pain is already considered as part of the schedular criteria for a 10 percent rating under DC 5271.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  In consideration of the foregoing, the Board finds that the severity of symptoms and functional impairment associated with the ankle disability is adequately reflected in the current evidence of record; therefore, further medical examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Analysis of Increased Rating for Osteoarthritis of the Right Ankle

For the entire rating period, the Veteran's right ankle disability has been rated at 10 percent under the criteria found at 38 C.F.R. § 4.71a, DC 5003.  The Board notes that the September 2010 Rating Decision records the 10 percent rating as under DC 5270-5003 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned);  however, this is facially an incorrect usage of DCs, as any limitation of motion (DC code based on motion) would derive from the underlying arthritis (DC 5003), so DC 5003 should precede the use of a hyphen, if another limitation of motion DC is used at all, and if use of a hyphen is required at all.  The Board infers DC 5270 was assigned in error, as the criteria found at DC 5270 is for ankylosis of the ankle, while neither the September 2010 Rating Decision nor the evidence of record reflect any evidence of ankylosis or that the 10 percent was actually being assigned for ankylosis (caused by arthritis).  The overall adjudication, considering the language and context, especially the reasons and bases explanation as to how the 10 percent rating was derived, and the range of measure findings in this case, the Board relies on such findings rather than an inexplicable use of DC 5270.  

Based on the 2010 Rating Decision narrative, the Board finds the 10 percent rating assigned by the September 2010 rating decision was based on the criteria found at 38 C.F.R. § 4.71a, DC 5003.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved (DC 5200 etc.).  The Board finds that the osteoarthritis of the right ankle has been manifested by a compensable (for a 10 percent rating) limitation of motion under DC 5271; consequently,  the RO could have alternatively assigned a 10 percent rating under DC 5271 or DC 5003, but not both.  The Board finds that rating under either DC 5003 or DC 5271 is appropriate to rate arthritis of the ankle to assign a 10 percent rating; however, 
DC 5271 is potentially more favorable to the Veteran because it provides for a 30 percent rating, while DC 5003 provides for a maximum of only a 10 percent rating.  In consideration of the foregoing, the Board finds that the right ankle disability is more appropriately rated under 38 C.F.R. § 4.71a, DC 5271, and the Board will change DCs to 5271.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Diagnostic Code 5271 assigns a 10 percent rating for moderate limitation of ankle motion.  A 20 percent evaluation is assigned for marked limitation of ankle motion. See 38 C.F.R. § 4.71a.  The words "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  For VA compensation purposes,  normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

The Veteran contends that the right ankle disability that he experiences pain and stiffness with the first few steps after awakening, and occasionally wears an ankle brace for support.  The Veteran contends that, with consideration of these symptoms, he is entitled to an increased rating.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence shows that, with considerations of additional limitation of motion due to pain and stiffness, the Veteran has moderate limitation of right ankle motion which meets the criteria for a 10 percent rating under DC 5271.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca.  The Board further finds that weight of the evidence is against finding that the disability picture associated with the right ankle disability meets or more closely approximates marked limitation of motion for a 20 percent rating under DC 5271 for the entire rating period.  38 C.F.R. §§ 4.3, 4.7.    

In July 2010, the Veteran underwent a VA examination.  The Veteran reported no problems with repetitive use of the right ankle, no incapacitating episodes, no flare ups, no interference with daily activity, and that he usually only experienced pain and stiffness with the first few steps he took after awakening.  The Veteran also reported that he occasionally wore an ankle brace for additional support.  The clinical measures of range of motion at the July 2010 VA examination showed 10 degrees dorsiflexion and 35 degrees plantar flexion.  The July 2010 VA examiner noted that the Veteran reported some pain with dorsiflexion and no pain with plantar flexion; however, the VA examiner found that there were no objective signs of pain with dorsiflexion.  Upon repetitive testing, there was no further reduction in the range of motion due to pain, fatigue, or lack of endurance.  The motor strength test was normal.  The VA examiner noted that there was no swelling of the ankle, no instability, no deformity, and no functional loss.  

An August 2012 VAMC record shows complaints for right ankle pain consistent with the findings in the VA medical examination report.  VAMC records are absent any clinical measures of range of motion.  In consideration of additional limitation of motion attributable to the right ankle caused by pain and stiffness (see 38 C.F.R. §§ 4.40, 4.45, 4.59, and the DeLuca factors), the limitation of right ankle motion demonstrated throughout the rating period more nearly approximates "moderate" limitation of motion of the right ankle, but does not more nearly approximate "marked" limitation of motion of the right ankle.  The Veteran reports that he usually only gets pain upon awakening, and that the ankle feels stiff and painful during the first few steps he takes, suggesting that the right ankle pain resolves soon after awakening and initial usage.  In consideration of the foregoing, the Board finds that the criteria for a rating in excess of 10 percent under DC 5271 is not met for the entire rating period.  38 C.F.R. §§  4.3, 4.7. 

A rating in excess of 10 percent for the right ankle disability, to include a separate rating, is not warranted under any other potentially applicable rating criteria pertaining to the ankle.  A rating in excess of 10 percent is not warranted under 
DC 5270 for ankle ankylosis or DC 5272 for ankylosis of the subastragalar or tarsal joint because the evidence does not demonstrate ankylosis or ankylosis of the subastragalar or tarsal joint for the right ankle for any period.  Also, the right ankle disability has not undergone an astragalectomy; therefore, a rating in excess of 10 percent is not warranted under DC 5274 for astragalectomy.  Furthermore, the evidence does not demonstrate malunion of the os calcis or astragalus; therefore, a rating under DC 5273 for malunion of the os calcis or astragalus is not warranted.  Further, separate ratings are not warranted under any of these DCs because separate ratings would be based on the same symptoms of pain and stiffness or limitation of motion considered under DC 5271 or DC 5003, so would involve prohibited pyramiding. See 38 C.F.R. § 4.14, Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that because none of the symptomatology for appellant's three disorders was overlapping or duplicative, the appellant was entitled to separate ratings for each disorder).

Extraschedular Referral Analysis

The Board has considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board finds that the symptomatology and impairment caused by the right ankle disability are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board does not find any functional impairment or symptoms that are not already encompassed by the 10 percent schedular rating under DC 5271 or, alternatively, under DC 5003.  For the entire rating period on appeal, the right ankle disability was manifested by pain and stiffness when first walking, dorsiflexion limited to 10 degrees, and plantar flexion limited to 35 degrees, including with considerations of limiting factors of pain and stiffness.  The schedular rating criteria specifically provide ratings for degenerative arthritis and limitation of ankle motion (DCs 5003 and 5271), and contemplate ratings based on limitation of motion, including motion limited by factors such as pain and stiffness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202).  The 10 percent schedular rating under DC 5271 specifically contemplates moderate limitation of right ankle motion, including limitation of motion due to such considerations as pain and stiffness.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the Veteran's right ankle symptoms and related functional impairment, are fully contemplated in the  10 percent schedular rating under DC 5271, and would also alternatively be encompassed by a 10 percent schedular rating under DC 5003 for diagnosed arthritis, pain, and noncompensable limitation of motion, which also includes pain and other DeLuca factors that limit motion. 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  
	
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Consideration of TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an initial or increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record during a rating appeal.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to osteoarthritis of the right ankle.  Rather, at the May 2010 VA examinations, the Veteran reported that he had to retire from his job at a chemical factory due to non-service-connected asthma.  The Veteran does not allege, and the evidence does not suggest, that he is, or was at any time, unemployable due to the osteoarthritis of the right ankle.  For these reasons, the Board finds that the issue of entitlement to a TDIU has neither been raised by the Veteran nor the record in this case.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990. See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C.A. §§  1110, 1131 and 38 U.S.C.A. § 105(a) either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Primary alcohol abuse disability means an alcohol abuse disability arising from voluntary and willful drinking to excess.  Id. 

Service connection may be granted for an alcohol or drug abuse disability as secondary to, or as a symptom of, a service-connected disability.  See Allen, 
237 F.3d 1368 at 1375.  A veteran must adequately establish, through clear medical evidence, that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing.  Id. at 1381.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layperson is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).

Service Connection for Alcohol Induced Anxiety Analysis

The Veteran contends that he has current anxiety and depression with alcohol dependency that are secondary to the service-connected osteoarthritis of the right ankle.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran currently has depression with alcohol dependency secondary to osteoarthritis of the right ankle.  The Veteran was evaluated as normal psychiatrically at the December 1971 service separation examination.  Also, on the December 1971 service report of medical history, the Veteran checked "No" when asked if he then had or had ever had depression or excessive worry or nervous trouble of any sort.  On a January 1972 Statement of Medical Condition the Veteran affirmed that since the separation examination there had been no change in his medical condition.  There are no reports of psychiatric symptoms during service.  

More recently, after reviewing the record, interviewing, and examining the Veteran, the May 2010 VA psychologist noted that the Veteran reported a little depression; however, the VA psychologist diagnosed alcohol induced anxiety disorder, based on the findings that the depression and anxiety were focused primarily on alcohol.  Post-service VAMC treatment records from August 2007 to August 2012 include a negative depression screen in October 2008.  


During an August 2012 VAMC treatment appointment, the Veteran reported feeling depressed due to the impact of non-service-connected knee pain and non-service-connected asthma on his ability to do activities he enjoys.  The Veteran does not identify osteoarthritis of the right ankle as preventing him from doing activities he enjoys.  The Veteran also reported feeling depressed about his inability to work; however, the record reflects that the Veteran had to stop working due to his asthma condition, not because of the osteoarthritis of the right ankle.  In consideration of the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran currently has depression with alcohol dependency secondary to osteoarthritis of the right ankle.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The RO recharacterized the claim for service connection for depression with alcohol dependency secondary to right ankle condition as service connection for alcohol induced anxiety disorder, based on the revised diagnosis provided at the May 2010 VA examination.  The May 2010 VA psychologist diagnosed the Veteran with alcohol induced anxiety disorder, meaning that alcohol is assessed to be causing the symptoms of the anxiety disorder.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994).  As a matter of law and policy, service connection can not be established for secondary disabilities that result from primary alcohol abuse; therefore, service connection can not be established for an anxiety disorder secondary to alcohol.  In 

consideration of the foregoing, the Board finds that the weight of the evidence is against the claim for service connection for alcohol induced anxiety disorder, claimed as depression with alcohol dependency, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An increased disability rating in excess of 10 percent for osteoarthritis of the right ankle is denied.

Service connection for alcohol induced anxiety disorder, claimed as depression with alcohol dependency secondary to right ankle disability, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


